DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1, 5, 9 and 13 is/are allowable because the Prior Art of record fails to show or render obvious transmitting, to a second node, a first message including a radio resource control (RRC) message received from a terminal and an identifier allocated to the terminal by the first node to identify the terminal over an interface between the first node and the second node; and receiving, from the second node, a second message including an identifier allocated to the terminal by the second node to identify the terminal over the interface, an identifier of a data radio bearer, an internet protocol (IP) address of an uplink tunnel associated with the data radio bearer, and an identifier of the uplink tunnel, wherein the first node includes a radio link control (RLC) layer, a medium access control (MAC) layer and a physical (PHY) layer, and wherein the second node includes an RRC layer and a packet data convergence protocol (PDCP) layer in combinations set forth in the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GARY MUI/Primary Examiner, Art Unit 2464